331 F. Supp. 521 (1971)
The CONYUGAL PARTNERSHIP composed of Jesús Ortega Espinell, etc.
v.
Jesús GRACIA, etc.
Civ. No. 288-71.
United States District Court, D. Puerto Rico.
October 1, 1971.
*522 Juan Santiago Ramírez, Bayamón, P. R., for plaintiff.
Wally de la Rosa, Asst. U. S. Atty., San Juan, P. R., for defendant.

ORDER
FERNANDEZ-BADILLO, District Judge.
The present case was removed from the Superior Court of Puerto Rico, Bayamón Part, to this Court pursuant to petition for removal filed on April 20, 1971 by United States of America on behalf of the United States Department of Agriculture and Farmers Home Administration.
Defendants Jesús Gracia, United States Department of Agriculture and Farmers Home Administration filed on July 28, 1971 a motion to dismiss and plaintiffs filed their opposition thereto on September 8, 1971.
The Court being fully advised in the premises determines that the motion to dismiss is well taken as to the United States Department of Agriculture and Farmers Home Administration for they are nonsuable governmental agencies and therefore this Court lacks jurisdiction over them. See Blackmar v. Guerre, 342 U.S. 512, 514, 515, 72 S. Ct. 410, 96 L. Ed. 534; United States Dept. of Agriculture, Emergency Crop & Feed Loans v. Remund, 330 U.S. 539, 67 S. Ct. 891, 91 L. Ed. 1082; United States ex rel. and for use of T. V. A. v. Easement and Right of Way, 204 F. Supp. 837 (E.D. Tenn.); Winneshiek Mut. Ins. Assn. v. FHA, 233 F. Supp. 691 (N.D.Iowa).
If the present complaint were to be considered an action under the Federal Tort Claims Act, this Court would also lack jurisdiction because plaintiff did not file an administrative claim as required by 28 U.S.C. § 2675(a). Furthermore, this Court would be also without jurisdiction if the action were to be considered under the Tucker Act, because it is for more than $10,000 and therefore it must be brought in the Court of Claims. United States v. Sherwood, 312 U.S. 584, 591-592, 61 S. Ct. 767, 85 L. Ed. 1058.
It is therefore ordered, adjudged and decreed, that the action herein be dismissed as to the United States Department of Agriculture and Farmers Home Administration.
It is so ordered.